Citation Nr: 1111279	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The appellant served on active duty from July 1973 to August 1982.  He thereafter served in the United States Air Force Reserve, including a period of active duty from February 1991 to March 1991.  Subsequently, he had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until his discharge in May 2010.  He is the recipient of the Southwest Asia Service Medal and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2007.  In February 2010, the Board remanded this issue to the RO for additional development.


FINDING OF FACT

With the resolution of reasonable doubt in the Veteran's favor, he developed asthma due to an Anthrax vaccine series given to him beginning in April 1999 in connection with his training duty in the Air Force Reserves.  


CONCLUSION OF LAW

Asthma resulted from injury in the form of an Anthrax vaccine, and was incurred in training duty.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.6(c), (d), 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  As to inactive duty training (INACDUTRA), service connection may be granted for disability resulting from injury incurred in or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The appellant seeks service connection for asthma.  He theorizes that his asthma is related to his exposure to fires during his service in the Southwest Asia theater of operations from February 24, 1991, to March 10, 1991.  Alternatively, he argues that his asthma is related to the anthrax vaccine he received in connection with his Reserve service or to his long term exposure to jet engine fumes in the course of his duties as an aircraft mechanic.

Service treatment records pertaining to the Veteran's Reserve service show that he underwent an Anthrax vaccine series, consisting of 5 doses administered from April 1999 to May 2000.  Kaiser Permanente medical records show that in May 1999, he was seen with a 5-week history of a cough with audible wheezing.  He was thought to have asthma, and the doctor was going to research Anthrax vaccine reaction literature.  When seen for follow-up, it was noted that he was still taking the Anthrax vaccine.  

A VA examination was performed in December 2010.  The examiner diagnosed the Veteran has having asthma.  He concluded that while the Veteran's asthma was not related to jet fuel exposure or to burning oil wells he was exposed to in 1991, if his medical history was accurate, it was more likely than not that the current asthma was causally related to the series of immunizations that he was given for Anthrax.  In reviewing the medical history, it appears consistent with the remainder of the record, except that the events were reported as having taken place in 1997, rather than 1999, but the sequence of asthma symptoms beginning immediately after his first Anthrax vaccine remains the same.  As a result, the Board finds that it is at least as likely as not that asthma developed as a result of an Anthrax vaccine series given in connection with the Veteran's training duty.  As such, it constitutes an injury, and service connection is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for asthma is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


